Exhibit 10.1

Execution Version

COMMON UNIT PURCHASE AGREEMENT

by and among

NEW SOURCE ENERGY PARTNERS L.P.

and

GOLDMAN SACHS MLP INCOME OPPORTUNITIES FUND

December 17, 2013



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

COMMON UNIT PURCHASE AGREEMENT, dated as of December 17, 2013 (this
“Agreement”), by and among New Source Energy Partners L.P., a Delaware limited
partnership (the “Partnership”), and Goldman Sachs MLP Income Opportunities Fund
(“Purchaser”).

WHEREAS, the Partnership desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Partnership, certain common units representing
limited partner interests in the Partnership (“Common Units”) in accordance with
the provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and Purchaser hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“8-K Filing” has the meaning specified in Section 5.02.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” has the meaning specified in Section 2.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” shall have the meaning specified in the recitals to this
Agreement.

 

1



--------------------------------------------------------------------------------

“Credit Agreement” shall mean the Credit Agreement, dated as of February 13,
2013, among the Partnership, as borrower, Bank of Montreal, as administrative
agent for the lenders party thereto, and the other lender parties thereto, as
amended to date.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Partner” means New Source Energy GP, LLC, a Delaware limited liability
company, the general partner of the Partnership.

“General Partner Interest” has the meaning specified for such term in the
Partnership Agreement.

“General Partner Units” has the meaning specified for such term in the
Partnership Agreement.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, any of the
Partnership Entities or their Properties.

“Incentive Distribution Rights” has the meaning specified for such term in the
Partnership Agreement.

“Indemnified Party” shall have the meaning specified in Section 6.03.

“Indemnifying Party” shall have the meaning specified in Section 6.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

2



--------------------------------------------------------------------------------

“LTIP” means the Long-Term Incentive Plan of the Partnership, dated January 30,
2013, as amended to date.

“NYSE” shall mean The New York Stock Exchange.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership” shall have the meaning specified in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of February 13, 2013, as
amended to date.

“Partnership Entities” means the General Partner and the Partnership.

“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the financial condition, business, assets or results of operations of the
Partnership and its Subsidiaries, taken as a whole or (ii) the ability of the
Partnership and, to the extent party thereto, each of its Subsidiaries to
perform their respective obligations under the Basic Documents on a timely
basis. Notwithstanding the foregoing, a “Partnership Material Adverse Effect”
shall not include any effect resulting or arising from: (a) any change in
general economic conditions in the industries or markets in which the
Partnership or its Subsidiaries operate that do not have a disproportionate
impact on the Partnership and its Subsidiaries, taken as a whole; (b) any
engagement in hostilities pursuant to a declaration of war, or the occurrence of
any military or terrorist attack; (c) changes in GAAP or other accounting
principles or (d) the consummation of the transactions contemplated hereby.

“Partnership Related Parties” shall have the meaning specified in Section 6.02.

“Party” or “Parties” means the Partnership and Purchaser.

“Per Unit Price” means $21.15.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means the amount obtained by multiplying the Per Unit Price by
the number of Purchased Units.

“Purchased Units” shall mean 465,000 Common Units.

“Purchaser” shall have the meaning specified in the introductory paragraph.

 

3



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” means any material and adverse effect on the
ability of Purchaser to perform its obligations under this Agreement and the
other Basic Documents to which it is a party on a timely basis.

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, substantially in the form attached
hereto as Exhibit A, by and among the Partnership and Purchaser.

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.

“SEC Documents” shall have the meaning specified in Section 3.04.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subordinated Units” has the meaning specified for such term in the Partnership
Agreement.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to Purchaser under this
Agreement shall be prepared, in accordance with GAAP applied on a consistent
basis during the periods involved (except, in the case of unaudited statements,
as permitted by Form 10-Q promulgated by the Commission) and in compliance as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto.

 

4



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions of this
Agreement, the Partnership hereby agrees to issue and sell to Purchaser, and
Purchaser hereby agrees to purchase from the Partnership the Purchased Units,
and Purchaser agrees to pay the Partnership the Per Unit Price for each
Purchased Unit.

Section 2.02 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Purchased Units (the “Closing”) shall occur on the
earliest practicable date after the satisfaction or waiver (to the extent
permitted by applicable Law) of the conditions to Closing set forth in
Section 7.01 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions) (or such other date as mutually agreed by the Parties, the “Closing
Date”); provided, that the Closing shall not occur prior to the second
(2nd) Business Day following the date hereof, unless otherwise agreed by the
Parties in writing. The Parties agree that the Closing may occur via delivery of
this Agreement and other closing deliveries by facsimile, electronic mail,
courier service or personal delivery.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to Purchaser as follows:

Section 3.01 Existence. Each of the Partnership Entities has been duly formed
and is validly existing and in good standing under the laws of the State or
other jurisdiction of its organization and has the requisite power and
authority, and has all governmental licenses, authorizations, consents and
approvals necessary, to own, lease, use or operate its Properties and carry on
its business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Partnership Material Adverse Effect. Each of the Partnership Entities
is duly qualified or licensed and in good standing as a foreign limited
partnership or limited liability company, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely to have a
Partnership Material Adverse Effect.

Section 3.02 Capitalization; Ownership.

(a) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as reflected in the Partnership
Agreement.

(b) The General Partner is the sole general partner of the Partnership and owns
(i) a 2.0% General Partner Interest and (ii) all of the Incentive Distribution
Rights; the General Partner Interest and the Incentive Distribution Rights have
been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner is the record holder of the General Partner
Interest and Incentive Distribution Rights free and clear of any Liens, except
for such Liens as may be imposed pursuant to the Credit Agreement.

 

5



--------------------------------------------------------------------------------

(c) As of the date of this Agreement and prior to the sale of the Purchased
Units contemplated by this Agreement, the issued and outstanding partner
interests of the Partnership consist of 9,034,810 Common Units, 2,205,000
Subordinated Units, 155,102 General Partner Units and the Incentive Distribution
Rights. All of the outstanding partner interests have been duly authorized and
validly issued in accordance with applicable Law and the Partnership Agreement
and are fully paid (to the extent required under applicable Law and the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) Except as have been granted under the LTIP or under the Partnership
Agreement, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, securities or ownership interests in the Partnership are
outstanding.

(e) The Partnership’s currently outstanding Common Units are quoted on the NYSE,
and the Partnership has not received any notice of delisting.

Section 3.03 Subsidiaries.

(a) Except as disclosed in the SEC Documents, all of the issued and outstanding
equity interests of each of the Partnership’s Subsidiaries are owned, directly
or indirectly, by the Partnership free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed pursuant to the Credit Agreement), and all such ownership interests
have been duly authorized, validly issued and are fully paid (to the extent
required by applicable Law and the organizational documents of such
Subsidiaries) and non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-303,
18-607 and 18-804 of the Delaware LLC Act and equivalent provisions of the
corresponding Oklahoma statutes, as applicable, or the organizational documents
of such Subsidiaries).

(b) The Partnership has no Subsidiaries other than MCE GP, LLC, a Delaware
limited liability company, MCE, LP, a Delaware limited partnership, and
MidCentral Energy Services, LLC, an Oklahoma limited liability company.

Section 3.04 SEC Documents. The Partnership has timely filed with the Commission
all forms, registration statements, reports, schedules and statements required
to be filed by it under the Exchange Act or the Securities Act (all such
documents filed on or prior to the date of this Agreement, collectively, the
“SEC Documents”). The SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein, at the
time filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed SEC
Document filed prior to the date hereof), (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) on their face
complied as to form in all material respects with applicable requirements of the
Exchange Act and the applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iii) were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and

 

6



--------------------------------------------------------------------------------

(iv) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended. BDO USA, LLP is an independent registered public accounting firm with
respect to the Partnership and has not resigned or been dismissed.

Section 3.05 Internal Accounting Controls. Except as disclosed in the SEC
Documents, the Partnership Entities maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Partnership is not aware of any
failures of such internal accounting controls.

Section 3.06 Litigation. Except as disclosed in the SEC Documents, there are no
legal or governmental proceedings pending to which any Partnership Entity is a
party or to which any of their Properties is subject that could reasonably be
expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect or which challenges the validity of any of the Basic Documents or
the right of the Partnership to enter into the Basic Documents or to consummate
the transactions contemplated hereby and thereby and, to the knowledge of the
Partnership, no such proceedings are threatened by Governmental Authorities or
others.

Section 3.07 No Material Adverse Change. Since December 31, 2012, and except as
disclosed in the SEC Documents, (i) there has not occurred any material adverse
change in the condition (financial or other), results of operations,
securityholders’ equity, Properties or business of the Partnership Entities,
taken as a whole, and (ii) to the knowledge of the executive officers of the
Partnership, there is no event, liability, development or circumstance that has
occurred or exists or is reasonably expected to occur or exist with respect to
the Partnership Entities, taken as a whole, in each case, that is reasonably
likely, with the passage of time, to result in any material adverse change in
the condition (financial or other), results of operations, securityholders’
equity, Properties or business of the Partnership Entities, taken as a whole, in
each case.

Section 3.08 No Conflicts. None of (i) the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, (ii) the execution, delivery and performance of the Basic Documents
by the Partnership and (iii) the consummation of the transactions contemplated
under the Basic Documents, (a) requires any consent, approval or notice under,
or constitutes or will constitute a violation or breach of, the Partnership
Agreement or the organizational documents of any of the Partnership’s
Subsidiaries, (b) constitutes or will constitute a violation or breach of, or a
default (or an event that, with notice or lapse of time or both, would
constitute such a default or give rise to any right of termination, cancellation
or acceleration) under, any note, bond, mortgage, lease, loan or credit
agreement or other instrument, obligation or agreement to which any of the
Partnership Entities is a party or by which any of them or any of their
respective Properties may be bound, except as would not reasonably be expected
to have a Partnership Material Adverse Effect, (c) violates or

 

7



--------------------------------------------------------------------------------

will violate any provision of any Law or any order, judgment or decree of any
court or Governmental Authority having jurisdiction over any of the Partnership
Entities or their Properties or (d) results or will result in the creation or
imposition of any Lien upon any Properties of any of the Partnership Entities.

Section 3.09 Authority. The Partnership has all necessary limited partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents and to consummate the transactions contemplated thereby; the
execution, delivery and performance by the Partnership of the Basic Documents
and the consummation of the transactions contemplated thereby have been duly
authorized by all necessary action on its part; and, assuming the due
authorization, execution and delivery by the other parties thereto, the Basic
Documents will constitute the legal, valid and binding obligations of the
Partnership, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units to Purchaser.

Section 3.10 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by Partnership of the Basic Documents or
the issuance and sale of the Purchased Units, except (i) as may be required
under the state securities or “Blue Sky” Laws, or (ii) where the failure to
receive such authorization, consent, approval, waiver, license, qualification or
written exemption or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Partnership Material Adverse Effect.

Section 3.11 Compliance with Law. None of the Partnership Entities is in
violation of any Law applicable to such Partnership Entity, except as would not,
individually or in the aggregate, have a Partnership Material Adverse Effect.
The Partnership Entities each possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not, individually or in the
aggregate, have a Partnership Material Adverse Effect, and none of the
Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not, individually
or in the aggregate, have a Partnership Material Adverse Effect.

Section 3.12 Valid Issuance; Title. The offer and sale of the Purchased Units
and the limited partner interests represented thereby have been duly authorized
by the Partnership pursuant to the Partnership Agreement and, when issued and
delivered to Purchaser against payment therefor in accordance with the terms of
this Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws.

 

8



--------------------------------------------------------------------------------

Section 3.13 No Preemptive Rights; No Registration Rights. The holders of
outstanding Common Units are not entitled to statutory, preemptive or other
similar contractual rights to subscribe for Common Units. Except as contemplated
by this Agreement, the Partnership Agreement, the Registration Rights Agreement
or as disclosed in the SEC Documents, there are no contracts, agreements or
understandings between the Partnership and any Person granting such Person the
right to require the Partnership to file a registration statement under the
Securities Act with respect to any securities of the Partnership or to require
the Partnership to include such securities in any securities registered or to be
registered pursuant to any registration statement filed by or required to be
filed by the Partnership under the Securities Act.

Section 3.14 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and meets the gross income
requirements of Section 7704 (c)(2) of the Code.

Section 3.15 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.16 No Registration Required. Assuming the accuracy of the
representations and warranties of Purchaser contained in this Agreement, the
sale and issuance of the Purchased Units pursuant to this Agreement is exempt
from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.

Section 3.17 No Integration. Neither the Partnership nor any of its Affiliates
has, directly or indirectly through any agent, made any offers or sales of any
security of the Partnership or solicited any offers to buy any security that is
or will be integrated with the sale of the Purchased Units in a manner that
would require such registration under the Securities Act.

Section 3.18 Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Partnership agrees that it will indemnify
and hold harmless Purchaser from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 3.19 No Side Agreements. Other than the Basic Documents, there are no
other agreements by, among or between the Partnership or its Affiliates, on the
one hand, and Purchaser or its Affiliates, on the other hand, with respect to
the transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Partnership as follows:

Section 4.01 Valid Existence. Purchaser (i) is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and
(ii) has the requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its Properties and carry
on its business as its business is now being conducted, except where the failure
to obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Purchaser Material Adverse Effect.

Section 4.02 No Conflicts. The execution, delivery and performance of the Basic
Documents by Purchaser and the consummation of the transactions contemplated
thereby will not (a) require any consent, approval or notice under, or
constitute a violation or breach of, the organizational documents of Purchaser,
(b) constitute a violation or breach of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default or give rise to
any right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which Purchaser is a party or by which Purchaser or
any of its Properties may be bound, except as would not reasonably be expected
to have a Purchaser Material Adverse Effect, or (c) violate any provision of any
Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over Purchaser or its Properties.

Section 4.03 Investment. The Purchased Units are being acquired for Purchaser’s
own account, or for the accounts of clients for whom Purchaser exercises
discretionary investment authority, not as a nominee or agent, and with no
present intention of distributing the Purchased Units, or any part thereof, and
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the Purchased Units in any transaction in violation of
the securities Laws of the United States of America or any state, without
prejudice, however, to Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). Purchaser
understands and agrees that it may sell or transfer the Purchased Units only
(i) in compliance with the Securities Act and applicable state securities law,
as then in effect, or (ii) in the manner contemplated by any registration
statement pursuant to which such securities are being offered.

Section 4.04 Nature of Purchaser. Purchaser (a) is an “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), (b) by reason of
its business and financial experience, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Purchased Units, is
able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment, (c) is acquiring the
Purchased Units purchased by it only for its own account and not for the account
of others, for investment purposes and not on behalf of any other account or
Person or with a view to, or for offer or sale in connection with, any
distribution thereof and (d) is not an entity formed for the specific purpose of
acquiring the Purchased Units.

 

10



--------------------------------------------------------------------------------

Section 4.05 Receipt of Information. Purchaser acknowledges that it (a) has
access to the SEC Documents and (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters.

Section 4.06 Restricted Securities. Purchaser understands that the Purchased
Units it is purchasing are characterized as “restricted securities” under the
federal securities Laws inasmuch as they are being acquired from the Partnership
in a transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

Section 4.07 Certain Fees. No fees or commissions will be payable by Purchaser
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.08 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Section 4.09 Reliance on Exemptions. Purchaser understands that the Purchased
Units are being offered and sold to Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Partnership is relying upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Purchased Units.

Section 4.10 Authority. Purchaser has all necessary power and authority to
execute, deliver and perform its obligations under the Basic Documents to which
Purchaser is a Party and to consummate the transactions contemplated thereby;
the execution, delivery and performance by Purchaser of the Basic Documents and
the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and, assuming the due
authorization, execution and delivery by the other parties thereto, the Basic
Documents to which it is a party constitute the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.

 

11



--------------------------------------------------------------------------------

Section 4.11 Trading Activities. Purchaser’s trading activities, if any, with
respect to the Partnership’s Common Units will be in compliance with all
applicable state and federal securities laws, rules and regulations and the
rules and regulations of the NYSE.

Section 4.12 No Side Agreements. Other than the Basic Documents, there are no
other agreements by, among or between Purchaser or any of its Affiliates, on the
one hand, and the Partnership or any of its Affiliates, on the other hand, with
respect to the transactions contemplated hereby.

Section 4.13 Ownership of Securities. Purchaser and its Affiliates do not own
ten percent or more of the Partnership’s issued and outstanding Common Units.

ARTICLE V

COVENANTS

Section 5.01 Taking of Necessary Action. The Parties hereto shall use their
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Partnership and Purchaser shall use their commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of Purchaser or the Partnership, as the
case may be, advisable for the consummation of the transactions contemplated by
the Basic Documents.

Section 5.02 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Basic Documents as exhibits to Exchange
Act reports and (ii) disclose such information with respect to Purchaser as
required by applicable Law or the rules or regulations of the NYSE or other
exchange on which securities of the Partnership are listed or traded. The
Partnership shall, on or before the fourth Business Day following the Closing
Date file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the terms of the transactions contemplated by the Basic Documents and
including as exhibits to such 8-K Filing, the Basic Documents in the form
required by the Exchange Act.

Section 5.03 NYSE Listing Application. The Partnership shall file a supplemental
listing application with the NYSE to list the Purchased Units.

Section 5.04 Short Selling. Purchaser understands and acknowledges that the
Commission currently takes the position that coverage of Short Sales of
securities “against the box” prior to the effective date of a registration
statement is a violation of Section 5 of the Securities Act. Purchaser agrees
that it will not (and shall cause its Affiliates not to) engage in any Short
Sales that result in the disposition of its Purchased Units by Purchaser until
such time as the Registration Statement (as defined in the Registration Rights
Agreement) is declared or deemed effective by the Commission; provided, however,
this provision shall not limit Purchaser’s ability to fulfill contractual
obligations existing on the date hereof.

 

12



--------------------------------------------------------------------------------

Section 5.05 Certain Special Allocations of Book and Taxable Income. To the
extent that the Per Unit Price differs from the Per Unit Capital Amount (as
defined in the Partnership Agreement) for an Outstanding Common Unit after
taking into account the issuance of the Purchased Units, the General Partner
intends to specially allocate Partnership items of book and taxable income,
gain, loss or deduction to Purchaser so that the Per Unit Capital Amount with
respect to their Purchased Units are equal to the Per Unit Capital Amounts with
respect to other Common Units (and thus to assure fungibility of all Common
Units). Such special allocations will occur upon the earlier to occur of any
taxable period of the Partnership ending upon, or after, (a) an event described
in Section 5.5(d) of the Partnership Agreement or a sale of all or substantially
all of the assets of the Partnership occurring after the date of the issuance of
the Purchased Units, or (b) the transfer of the Purchased Units to a Person that
is not an Affiliate of Purchaser, in which case, such allocation shall be made
only with respect to the Purchased Units so transferred. To the maximum extent
permissible under the Partnership Agreement or under applicable law, including
under the Treasury Regulations issued under Section 704(b) of the Code, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

Section 5.06 Delivery of Purchased Units. Subject to Section 7.01(a) and
Section 7.01(b), prior to and following the Closing, the Partnership shall, and
shall cause its transfer agent to, cooperate with Purchaser and Purchaser’s
transfer agent to ensure that the Purchased Units are validly and effectively
transferred to Purchaser and that Purchaser’s ownership of the Purchased Units
following the Closing is accurately reflected on the appropriate books and
records.

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) (a) from costs, losses, liabilities, damages, or expenses of any kind
or nature whatsoever, and (b) hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Partnership contained herein, and in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.01.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification.

 

13



--------------------------------------------------------------------------------

Section 6.02 Indemnification by Purchaser. Purchaser agrees to indemnify the
Partnership, the General Partner and their respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation, or inquiries), demands and causes of action and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of Purchaser contained herein;
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages.

Section 6.03 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from those available to
the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate

 

14



--------------------------------------------------------------------------------

counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

ARTICLE VII

CLOSING CONDITIONS

Section 7.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by the
Basic Documents or makes the transactions contemplated by the Basic Documents
illegal; and

(ii) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

(b) Partnership’s Conditions. The obligation of the Partnership to consummate
the issuance and sale of the Purchased Units to Purchaser shall be subject to
the satisfaction on or prior to the Closing Date of the following conditions
(any or all of which may be waived by the Partnership in writing, in whole or in
part, to the extent permitted by applicable Law):

(i) Purchaser shall have performed and complied, in all material respects, with
the covenants and agreements contained in this Agreement that are required to be
performed and complied with by Purchaser on or prior to the Closing Date; and

(ii) (A) the representations and warranties of Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date (except that any such representations and warranties
made as of a specific date shall be required to be true shall be true and
correct as of such date only) and (B) all other representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the Closing Date (except that any such representations
of Purchaser made as of a specific date shall be required to be true and correct
in all material respects as of such date only).

 

15



--------------------------------------------------------------------------------

(c) Purchaser’s Conditions. The obligation of Purchaser to consummate the
purchase of the Purchased Units from the Partnership shall be subject to the
satisfaction on or prior to the Closing Date of the following conditions (any or
all of which may be waived by the Partnership in writing, in whole or in part,
to the extent permitted by applicable Law):

(i) the Partnership shall have performed and complied, in all material respects,
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by the Partnership on or prior to the Closing
Date; and

(ii) (A) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date (except that any such representations and warranties
made as of a specific date shall be required to be true shall be true and
correct as of such date only) and (B) all other representations and warranties
of the Partnership contained in this Agreement shall be true and correct in all
material respects as of the Closing Date (except that any such representations
of Purchaser made as of a specific date shall be required to be true and correct
in all material respects as of such date only).

Section 7.02 Closing Deliveries.

(a) Partnership Deliveries. At the Closing, subject to the terms and conditions
hereof, the Partnership will deliver, or cause to be delivered, to Purchaser:

(i) the Purchased Units, in accordance with the book entry registration
procedures of Purchaser’s transfer agent, together with evidence of the delivery
of the Purchased Units; and

(ii) the Registration Rights Agreement, duly executed by the Partnership.

(b) Purchaser Deliveries. At the Closing, subject to the term and conditions
hereof, Purchaser will deliver, or cause to be delivered, to the Partnership:

(i) the Purchase Price, by wire transfer(s) of immediately available funds to an
account designated by the Partnership in writing at least one Business Day prior
to the Closing Date; provided, however, that Purchaser shall only be required to
so deliver the Purchase Price after receipt of the deliveries set forth in
Section 7.02(a); and

(ii) the Registration Rights Agreement, duly executed by Purchaser.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever a party has an

 

16



--------------------------------------------------------------------------------

obligation under the Basic Documents, the expense of complying with such
obligation shall be an expense of such party unless otherwise specified therein.
Whenever any determination, consent or approval is to be made or given by
Purchaser under the Basic Documents, such action shall be in Purchaser’s sole
discretion unless otherwise specified therein. If any provision in the Basic
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding or unenforceable provision
had never comprised a part of the Basic Documents, and the remaining provisions
shall remain in full force and effect. The Basic Documents have been reviewed
and negotiated by sophisticated parties with access to legal counsel and shall
not be construed against the drafter.

Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.09, 3.12, 3.16, 3.18, 4.01, 4.03, 4.04, 4.05,
4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall survive the execution
and delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive for a period of one year
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or Purchaser. The covenants made in this Agreement or any
other Basic Document shall survive the closing of the transactions described
herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion or repurchase thereof. All indemnification obligations of the
Partnership and Purchaser pursuant to this Agreement shall remain operative and
in full force and effect unless such obligations are expressly terminated in a
writing by the Parties, regardless of any purported general termination of this
Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.

(b) Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic Document shall be effective unless signed by each
of the Parties. Any amendment, supplement or modification of or to any provision
of any Basic Document, any waiver of any provision of any Basic Document and any
consent to any departure by the Partnership from the terms of any provision of
any Basic Document shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on the Partnership in any
case shall entitle the Partnership to any other or further notice or demand in
similar or other circumstances.

 

17



--------------------------------------------------------------------------------

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership,
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VI, and their respective successors and
permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
Purchaser under this Agreement may be transferred by Purchaser to any Affiliate
of Purchaser without the consent of the Partnership by delivery of an agreement
to be bound. No portion of the rights and obligations of Purchaser under this
Agreement may be transferred by Purchaser to a non-Affiliate without the written
consent of the Partnership (which consent shall not be unreasonably withheld by
the Partnership).

Section 8.05 [Reserved]

Section 8.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:

(a) If to Purchaser:

Goldman Sachs MLP Income Opportunities Fund

c/o Goldman Sachs Asset Management, L.P.

200 West Street

New York, New York 10282

Attention: Ganesh Jois

Email: Ganesh.Jois@gs.com

(b) If to the Partnership:

New Source Energy Partners L.P.

914 N. Broadway Avenue, Suite 230

Oklahoma City, Oklahoma 73101

Attention: Richard D. Finley

Facsimile: 405-272-3034

Email: rfinley@newsource.com

With a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Jeffery K. Malonson

Facsimile: 713-615-5627

Email: jmalonson@velaw.com

or to such other address as the Partnership or Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

18



--------------------------------------------------------------------------------

Section 8.07 Removal of Legend. In connection with a sale of the Purchased Units
by Purchaser in reliance on Rule 144, Purchaser or its broker shall deliver to
the transfer agent and the Partnership a customary broker representation letter
providing to the transfer agent and the Partnership any information the
Partnership deems reasonably necessary to determine that the sale of the
Purchased Units is made in compliance with Rule 144, including, as may be
appropriate, a certification that Purchaser is not an Affiliate of the
Partnership and regarding the length of time the Purchased Units have been held.
Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in
Purchaser’s certificates evidencing the Purchased Units or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.08, and the Partnership shall bear all costs associated therewith.
After a registration statement under the Securities Act permitting the public
resale of the Purchased Units has become effective or Purchaser or its permitted
assigns have held the Purchased Units for one year, if the book-entry account of
such Purchased Units still bears the notation of the restrictive legend referred
to in Section 4.08, the Partnership agrees, upon request of Purchaser or
permitted assignee, to take all steps necessary to promptly effect the removal
of the legend described in Section 4.08 from the Purchased Units, and the
Partnership shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as Purchaser or
its permitted assigns provide to the Partnership any information the Partnership
deems reasonably necessary to determine that the legend is no longer required
under the Securities Act or applicable state laws, including (if there is no
such registration statement) a certification that the holder is not an Affiliate
of the Partnership and regarding the length of time the Purchased Units have
been held.

Section 8.08 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein, with respect to the
rights granted by the Partnership or Purchaser set forth herein and therein.
This Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter.

Section 8.09 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws thereof that would apply the laws of any other state.

Section 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

19



--------------------------------------------------------------------------------

Section 8.11 No Presumption Against Drafting Party. Each Party has fully
participated in the negotiation and drafting of this Agreement. If an ambiguity,
question or intent or question of interpretation arises, this Agreement must be
construed as if drafted jointly, and there must not be any presumption,
inference or conclusion drawn against any Party by virtue of the fact that its
representative has authored this Agreement or any portion hereof.

Section 8.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of Purchaser and the Partnership.

(b) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by (i) the written notice of
Purchaser to the Partnership upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement or (ii) the
written notice of the Partnership to Purchaser upon a breach in any material
respect by Purchaser of any covenant or agreement set forth in this Agreement.

(c) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by the Basic Documents or makes the transactions contemplated by the Basic
Documents illegal; or

(ii) if the Closing shall not have occurred on or before December 31, 2013.

(d) In the event of the termination of this Agreement as provided in this
Section 8.12, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except (i) as set forth in Article VI of this Agreement, and (ii) with
respect to the requirement to comply with any confidentiality agreement in favor
of the Partnership; provided, that nothing herein shall relieve any party from
any liability or obligation with respect to any willful breach of this
Agreement.

Section 8.13 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

NEW SOURCE ENERGY PARTNERS L.P. By:   New Source Energy GP, LLC,   its General
Partner By:  

/s/ Kristian B. Kos

Name:   Kristian B. Kos Title:   President and Chief Executive Officer GOLDMAN
SACHS MLP INCOME OPPORTUNITIES FUND By:   Goldman Sachs Assets Management, L.P.,
its Investment Adviser By:  

/s/ Kyri Loupis

Name:   Kyri Loupis Title:   Managing Director

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A